Citation Nr: 1504435	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-48 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for left knee strain. 

2.  Entitlement to a rating in excess of 10 percent disabling for right knee strain. 

3.  Entitlement to an earlier effective date than October 9, 2009, for a separate evaluation of 30 percent based on limitation of extension for residuals of the left knee strain. 

4.  Entitlement to an earlier effective date than October 9, 2009, for a separate evaluation of 10 percent based on limitation of extension for residuals of the right knee strain. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to April 1998 and from June 1998 to October 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, continued a 10 percent rating for the Veteran's left knee and right knee strain disability.  The Veteran filed a notice of disagreement in September 2008.  In a November 2009 rating decision, the RO granted a separate evaluation based on limitation of extension for the residual left knee strain at 30 percent and right knee strain at 10 percent effective October 9, 2009.  The Veteran appealed the effective date assigned in the November 2009 rating decision.  

Thereafter, in November 2014, the Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) determined that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating evaluations for his knee disabilities.  Therefore, his TDIU claim is part of the increased rating claim for his knee disabilities, and as a result, the Board has jurisdiction.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Here, the claims file currently contains VA treatment records from the Atlanta, Georgia, VA medical Center (VAMC) dated through September 2014.  At the November 2014 Board hearing, the Veteran testified that he received private treatment from Alpha Internal Medicine Clinic in Fayetteville, Georgia, which are not associated with the claims file.  On remand, all pertinent private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

A remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Regarding current diagnosis, the Veteran was diagnosed with bilateral osteoarthritis and Osgood-Schlatter disease by the November 2013 VA QTC examiner.  The examiner opined that the bilateral osteoarthritis is a progression of the service-connected knee strain.  However, the examiner opined that the diagnosed Osgood-Schlatter disease is not due to service-connected bilateral knee strain without providing a rationale supporting this conclusion.  The examiner did not provide an opinion as to the nature and etiology of the diagnosed  Osgood-Schlatter disease.  Further, the examiner did not associate which symptoms are related to the service-connected disability.  In addition, the accompanying X-ray findings for the left knee revealed "metallic density" on the anterior lower thigh in lateral view which the examiner concluded is not service-related because there is "no clinical correlation for left knee shrapnel injury."  In the November 2014 Board hearing, the Veteran testified that the November 2013 QTC examiner did not provide him an adequate examination as he was on his phone for the entire examination.  

To date, a VA medical opinion has not been obtained addressing whether the Veteran's other knee diagnoses, to include Osgood-Schlatter disease and shrapnel findings, are related to his active military service, and the current VA medical opinions of record do not adequately address these conditions.  Given the foregoing, the Board finds that a remand is necessary in order for a different examiner to address the nature and etiology of  his Osgood-Schlatter disease and shrapnel findings.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
While the RO has not adjudicated the issue of entitlement to a TDIU, the Court has held that a claim for a TDIU due to service-connected disability is "part and parcel" of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the evidence suggests that the Veteran may be unemployable due, at least in part, to his service-connected disabilities.  See November 2014 Board Hearing.  Additionally, the October 2009 and November 2014 VA examiners both noted that the Veteran's service-connected disabilities currently on appeal affected his occupational activities and impacted his ability to work.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims on appeal.  

Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and obtaining an opinion regarding the functional impairment the Veteran's service-connected disabilities, either jointly or separately, have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his claimed knee disabilities.  Particularly private records from Alpha Internal Medicine Clinic reported in the November 2014 Board hearing should be obtained.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all pertinent VA outpatient treatment record from the Atlanta, Georgia VAMC since September 2014 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

4.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his knee disabilities, to include Osgood-Schlatter disease and shrapnel findings.  If possible, this examination should be provided by a different examiner than the QTC examiner who conducted the November 2013 examination-preferably, a physician at a VA medical facility.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Following an examination, the VA examiner is requested to address the following:

(a)  Is it at least as likely as not (50 percent or greater
probability) that the Veteran's shrapnel condition have its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

(b) Is it at least as likely as not (50 percent or greater
probability) that the Veteran's Osgood-Schlatter disease have its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?

(c)  Is it at least as likely as not that the Veteran's
Osgood-Schlatter disease were caused or aggravated by his service-connected knee disabilities?  

The examiner should discuss all manifestations of the Veteran's knee disabilities and describe the severity of each manifestation.  Where possible, the examiner should associate the identified symptoms with the specific knee disability.  

The VA examiner is asked to note the term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the nature and onset of his disabilities.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  Thereafter, schedule the Veteran for an appropriate examination to determine the impact, if any, that his service-connected knee disabilities have on his unemployability.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left knee disabilities.

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Any opinion should be reconciled with all evidence of record.  A complete rationale for any opinion expressed and conclusion reached should be set forth.

6.	After completing the above, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






